The petition satisfies the requirements of SCR 98(5). Accordingly,
                 we approve attorney Tina M. Tran's resignation. SCR 98(5)(a)(2). The
                 petition is hereby granted.'
                               It is so ORDE


                                                                     C.J.
                                          Gibbons


                 pering                                     Hardesty


                                                J.                     tAnc. IA5        J.
                 Parraguirre                                Douglas


                                                J.
                 Cherry                                     Saitta




                 cc: David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Tina M. Tran
                      Perry Thompson, Admissions Office, United States Supreme Court

                        'We note that while thefl resignation petition was pending, Tran was
                 suspended from the practice of law for failure to comply with continuing
                 legal education requirements. In re Continuing Legal Education (CLE),
                 Docket No 63647 (Order Dismissing Petition as to Certain Respondent
                 Attorneys and Granting Petition as to Certain Respondent Attorneys,
                 April 10, 2014). In light of Tran's application for resignation predating her
                 noncompliance with CLE requirements and her otherwise complying with
                 all requirements for resignation, we will take no further action regarding
                 her lack of CLE compliance.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e